Exhibit 10.04
FLEXTRONICS INTERNATIONAL USA, INC.
2010 DEFERRED COMPENSATION PLAN
1. Purpose.
Flextronics International USA, Inc. hereby adopts this 2010 Deferred
Compensation Plan (the “Plan”). The Plan sets forth the terms of an unfunded
deferred compensation plan for a select group of management, highly compensated
employees, directors and persons who have been part of a select group of
management, highly compensated employees or directors of the Company (as defined
below). It is intended that the Plan constitute an unfunded “top hat plan” for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Each Participant who is an employee of the Company or its Affiliates
shall participate in the Plan in the Participant’s capacity as an employee
whether or not the Participant also serves as a member of the Company’s board of
directors; provided that a Participant who participates in the Plan pursuant to
both an employee arrangement and a director arrangement will be treated as
participating in the director arrangement in the Participant’s capacity as a
director if the director arrangement is substantially similar to arrangements
providing benefits to non-employee directors.
2. Definitions.
The following terms used in the Plan shall have the meanings set forth below:
(a) “Affiliate” means, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with the Company
or any other entity designated by the Board in which the Company or an Affiliate
has an interest.
(b) “Arbitrable Dispute” shall have the meaning set forth in Section 9(f).
(c) “Award Agreement” shall mean an agreement between the Company and a
Participant for the payment to the Participant of compensation that is deferred
under this Plan.
(d) “Beneficiary” shall mean any person, persons, trust or other entity
designated by a Participant to receive benefits, if any, under the Plan upon
such Participant’s death in accordance with Section 6(g).
(e) “Board” shall mean the Board of Directors of FIL.
(f) “Change in Control” shall mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of its
assets, within the meaning of Code Section 409A(a)(2)(A)(v) and Treasury
Regulations thereunder.
(g) “Claimant” shall have the meaning set forth in Section 9(a).
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
Treasury Regulations issued thereunder.

 

 



--------------------------------------------------------------------------------



 



(i) “Committee” shall mean the Compensation Committee appointed by the Board.
(j) “Company” shall mean Flextronics International USA, Inc. and, for purposes
of determining the benefits provided under the Plan or as applicable under ERISA
or the Code, any successor to all or a major portion of the Company’s assets or
business that assumes the obligations of the Company, and any other corporation
or unincorporated trade or business that has adopted the Plan with the approval
of the Company, and is a member of the same controlled group of corporations or
the same group of trades or businesses under common control (within the meaning
of Code Sections 414(b) and 414(c) as modified by Code Section 415(h)) as the
Company, or an affiliated service group (as defined in Code Section 414(m))
which includes the Company, or any other entity required to be aggregated with
the Company pursuant to regulations under Code Sections 414(o) and 409A or any
other affiliated entity that is designated by the Company as eligible to adopt
the Plan.
(k) “Deferral Account” shall mean the recordkeeping account, and any
sub-accounts that are determined by the Committee to be necessary or appropriate
for the proper administration of the Plan, that are established and maintained
by the Company in the name of a Participant as provided in Section 4(b) for
compensation payable to a Participant pursuant to a Deferral Agreement. As the
context requires, a reference to a Deferral Account shall include, if
applicable, any subaccount thereof.
(l) “Deferral Agreement” shall mean an agreement executed by the Participant and
the Company, in such form as approved by the Committee, and as may be revised
from time to time with respect to any one or more Participants by or at the
direction of the Committee, whereby (i) the Participant (A) agrees to receive
certain types of compensation in the future pursuant to the provisions of this
Plan, (B) elects to defer future compensation such Participant would otherwise
be entitled to receive in cash from the Company, expressed as an amount or
percentage of compensation to be deferred, and/or (C) makes such other elections
as are permitted and provides such other information as is required under the
Plan, and (ii) the Participant specifies a time and form of payment according to
which the Participant will receive the payout of the compensation subject to the
Deferral Agreement. Each Deferral Agreement shall be consistent with this Plan
and shall incorporate by its terms the provisions of this Plan.
(m) “Deferral Day” shall mean, for each Participant, the day on which the
Company is required, by the terms of an applicable Deferral Agreement or any
other agreement between the Participant and the Company, to credit an amount to
a Deferral Account under this Plan. In the absence of any such requirement to
the contrary, a Deferral Day for an amount deferred under the Plan shall be a
date as soon as practicable after such amount is deemed earned, or in the case
of elective deferrals, as soon as practicable after such amount would have been
payable to the Participant if the Participant had not elected to defer such
amount, in each case as determined by the Plan Administrator in its sole
discretion.
(n) “Disabled” shall mean, with respect to a Participant, that the Social
Security Administration has determined that such Participant is totally
disabled. This definition shall be construed and administered in accordance with
the requirements of Code Section 409A(a)(2)(C) and Treasury Regulations
thereunder.
(o) “ERISA” shall have the meaning set forth in Section 1.

 

2



--------------------------------------------------------------------------------



 



(p) “Fair Market Value” shall mean, on a given date of valuation, (i) with
respect to any mutual fund, the closing net asset value as reported in The Wall
Street Journal with respect to the date of valuation and (ii) with respect to a
security traded on a national securities exchange or the NASDAQ National Market,
the closing price on the date of valuation as reported in The Wall Street
Journal.
(q) “FIL” shall mean Flextronics International Ltd
(r) “For Cause” shall mean (i) Participant shall have committed a felony, fraud,
theft, embezzlement involving the assets of the Company; (ii) Participant
willfully violates or causes the Company to violate, in a material respect, any
statute, law, ordinance, rule or regulation relating to, or written policy of,
the Company, which violation results in a material adverse effect to Company’s
business or financial condition; (iii) Participant engages in any activity which
is outside the scope of Participant’s authority and can reasonably be expected
to have a material adverse effect on the Company’s business.
(s) “Hypothetical Investments” shall have the meaning set forth in Section 4(c)
(t) “Involuntary Separation from Service” shall mean any Separation from Service
that is either an Involuntary Termination Without Cause or a Voluntary
Termination for Good Reason.
(u) “Involuntary Termination Without Cause” shall mean a Separation from Service
due to the independent exercise of the unilateral authority of the Company to
terminate a Participant’s services other than For Cause. A termination by the
Company shall be presumed to be an Involuntary Termination Without Cause unless
the Company sets forth in a written notice of termination the grounds for such
termination to be For Cause.
(v) “Manager” shall have the meaning set forth in Section 4(c).
(w) “Officers” shall have the meaning set forth in Section 8(b)(ii).
(x) “Participant” shall mean a present or former employee or director of the
Company who participates in this Plan and any other present or former employee
or director designated to participate in the Plan from time to time by the
Committee.
(y) “Payment Subaccount” shall have the meaning set forth in Section 6(c)(ii).
(z) “Plan” has the meaning set forth in Section 1.
(aa) “Plan Administrator” shall mean the Plan Administrator, if any, appointed
pursuant to Section 3(c).
(bb) “Released Party” shall have the meaning set forth in Section 8(b)(iii).
(cc) “Relevant” shall have the meaning set forth in Section 9(c)(i).
(dd) “Separation from Service” shall mean a Participant’s separation from
service from the Company within the meaning of Code Section 409A(a)(2)(A)(i) and
Treasury Regulations thereunder.

 

3



--------------------------------------------------------------------------------



 



(ee) “Specified Employee” shall mean a key employee (as defined in Code Section
416(i) without regard to paragraph 5 thereof) of the Company, including all
persons with whom the Company would be treated as a single employer under Code
Section 414(b) or 414(c), for so long as any of the stock of any such person is
publicly traded on an established securities market or otherwise. This
definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(B)(i) and Treasury Regulations
thereunder. For purposes of applying this definition, the Committee may, at its
discretion, specify a “specified employee effective date” in accordance with the
requirements of Treasury Regulation § 1.409A-1(i).
(ff) “Trust” shall mean any trust or trusts established or designated by the
Company pursuant to Section 5(a) to hold assets in connection with the Plan.
(gg) “Trustee” shall have the meaning set forth in Section 5(a).
(hh) “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, the Participant’s beneficiary, or a dependent (as defined
in Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(ii) and Treasury Regulations
thereunder.
(ii) “USERRA” shall mean the Uniformed Service Employment and Reemployment
Rights Act of 1994, as amended, 38 U.S.C. 4301-4334.
(jj) “Valuation Date” shall have the meaning set forth in Section 6(c)(ii)
(kk) “Voluntary Termination for Good Reason” shall mean a Separation from
Service due to the independent exercise of the unilateral authority of a
Participant to terminate his or her employment with the Company due to one the
following conditions arising without the consent of the Participant:

  (i)   A material diminution in the authority, duties, or responsibilities of
the Participant or of the budget over which the Participant retains authority;  
  (ii)   A material reduction by the Company in the Participant’s base salary or
other compensation;     (iii)   A material diminution in the authority, duties,
or responsibilities of the supervisor to whom the Participant reports;     (iv)
  A relocation of the Participant’s principal office to a location more than 50
miles from the current location of the Participant’ principal office; and,    
(v)   Any other action or inaction of the Company that constitutes a material
breach by the Company of any provision of this Agreement or any other agreement
under which the Participant provides services to the Company.

Notwithstanding anything to the contrary in this Agreement, no Voluntary
Termination for Good Reason shall occur unless (i) Participant has given written
notice to the Company of the existence of a condition described in this
Section 2(kk) within ninety (90) days of the initial existence of such condition
and such condition has not been remedied by the Company within thirty (30) days
after the receipt of such notice.

 

4



--------------------------------------------------------------------------------



 



3. Authority and Administration of the Committee and Plan Administrator.
(a) In General. The Committee shall administer the Plan and may select one or
more persons to serve as the Plan Administrator. The Plan Administrator shall
have authority to perform any act that the Committee is entitled to perform
under this Plan, except to the extent that the Committee specifies limitations
on the Plan Administrator’s authority. Any person selected to serve as the Plan
Administrator may, but need not, be a Committee member or an officer or employee
of the Company. However, if a person serving as Plan Administrator or a member
of the Committee is a Participant, such person may not decide or vote on a
matter affecting his interest as a Participant.
(b) Administration by Committee or Plan Administrator. The Committee or Plan
Administrator shall administer the Plan in accordance with its terms, and shall
have all powers necessary to accomplish such purpose, including the power and
authority to reasonably construe and interpret the Plan, to reasonably define
the terms used herein, to reasonably prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations reasonably necessary or advisable
for the administration of the Plan. The Committee or Plan Administrator may
appoint additional agents and delegate thereto powers and duties under the Plan
(c) Designation of Plan Administrator. The initial Plan Administrator shall be
the FIL’s Executive Vice President Worldwide HR and Management Systems. The
Committee may from time to time designate a different person to serve as Plan
Administrator.
4. Deferral Agreements, Deferral Accounts and Share Award Deferrals.
(a) Deferral Agreement. The Company and any Participant may agree to defer all
or a portion of his or her compensation by executing a completed Deferral
Agreement in the form, and within the time period, specified by the Committee.
The Committee shall determine for each Participant the amount and type of
compensation that may or shall be deferred pursuant to the Plan and such
determination will be reflected on a Deferral Agreement form presented to the
Participant. The Committee may establish maximum or minimum amounts of aggregate
deferrals that may be elected by a Participant. A Participant shall not be
entitled to vary any term set forth in a Deferral Agreement form except to the
extent that the Deferral Agreement form itself permits variations. As permitted
by the Committee, different components of compensation payable for a single
service period, and different tranches of compensation payable for different
service periods, may be subject to different Deferral Agreements that provide
for different times and forms of payment. Deferrals of compensation may be made
under the Plan only within the time periods permitted by Code Section 409A and
Treasury Regulations thereunder.
(b) Establishment of Deferral Accounts. The Committee shall establish a Deferral
Account for each Participant. Each Deferral Account shall be maintained for the
Participant solely as a bookkeeping entry by the Company to evidence unfunded
obligations of the Company. The Participant shall be vested in the Participant’s
Deferral Account to the extent specified in an applicable Award Agreement,
Deferral Agreement or in any other agreement between the Company and the
Participant. The provisions with respect to vesting in any such Deferral
Agreement or other agreement shall be incorporated in this Plan and given effect
as if fully set forth herein. The Committee is authorized in its sole and
absolute discretion to waive vesting conditions, or accelerate vesting, with
respect to any portion of a Participant’s Deferral Account. A Participant’s
Deferral Account shall be credited with the amounts required to be credited to
the Participant’s Deferral Account pursuant to an Award Agreement, the
Participant’s initial Deferral Agreement, or pursuant to any subsequent Deferral
Agreement entered into by that Participant and the Company, in each case, less
the amount of federal, state or local tax required by law to be withheld with
respect to such amounts, unless such withholding is provided from another
source, and shall be adjusted for Hypothetical Investment earnings or losses as
described herein.

 

5



--------------------------------------------------------------------------------



 



(c) Hypothetical Investments and Managers. The Committee shall select one or
more hypothetical investment options (“Hypothetical Investments”). Hypothetical
Investments shall be mutual funds or securities readily tradable on a U.S.
securities exchange. At its sole discretion, the Committee may (but shall not be
required to) allow a Participant to designate one or more investment managers
approved by the Committee (each a “Manager”) and a Manager will then select
hypothetical investments that, if permitted by the Committee, may or may not be
Hypothetical Investments designated by the Committee, but which shall be mutual
funds or securities readily tradable on a U.S. securities exchange. Amounts
invested with a Manager shall be deemed Hypothetical Investments. The Committee
may change or discontinue any Hypothetical Investment or Manager if reasonably
necessary to satisfy business objectives of the Company or its Affiliates;
provided that, following a Change in Control, the investment options existing
immediately prior to such Change in Control shall not be changed or modified in
a manner that is reasonably likely to be adverse to the Participants. The
Committee may limit Hypothetical Investment choices to designated alternative
groups or portfolios of Hypothetical Investments. The Committee may designate
Hypothetical Investment (or groups or portfolios of Hypothetical Investments) as
available only for vested or unvested amounts in a Participant’s Deferral
Account and may require that any unvested amounts be invested only in
Hypothetical Investments (or groups or portfolios of Hypothetical Investments)
of the Company’s choosing.
(d) Investment of Deferral Accounts. As provided in Section 4(c), each Deferral
Account shall be deemed to be invested in one or more Hypothetical Investments
as elected by the Participant in the manner designated by the Committee for such
election. The amounts of hypothetical gains and losses in value of the
Hypothetical Investments shall be credited and debited to, or otherwise
reflected in, such Deferral Account from time to time in accordance with
procedures established by the Committee. In the event that a Participant fails
to specify a Hypothetical Investment for any portion of his or her Deferral
Account, such portion shall be deemed invested in the manner determined by the
Committee. As permitted by the Committee, a Participant shall be allowed to
change his or her investment election no less frequently than once per month.
Unless otherwise determined by the Committee, amounts credited to a Deferral
Account (or to a subaccount) shall be deemed invested in Hypothetical
Investments as of the date such amount is credited to a Participant’s Deferral
Account pursuant to an Award Agreement or Deferral Agreement.
(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Hypothetical Investments are to be used
for measurement purposes only. A Participant’s election of any Hypothetical
Investment, the allocation of any deferred amounts to Hypothetical Investments,
the calculation of additional amounts and the crediting or debiting of any
amounts to a Participant’s Deferral Account shall not be considered or construed
in any manner as an actual investment of his or her Deferral Account in any such
Hypothetical Investment. In the event that the Company in its own discretion,
decides to invest (or to cause the Trustee to invest) funds in any or all of the
Hypothetical Investments, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Deferral
Account shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company.

 

6



--------------------------------------------------------------------------------



 



(f) Forfeiture of Unvested Portions of Deferral Accounts Upon Separation from
Service. Upon a Participant’s Separation from Service, any unvested portion of
the Participant’s Deferral Account (excluding the portion, if any, that vests as
a result of such Separation from Service pursuant to Section 4(g) or otherwise)
shall be forfeited and terminated, except as otherwise determined by the
Committee in its sole and absolute discretion or as provided for in an
applicable Award Agreement.
(g) Special Vesting Upon an Involuntary Separation from Service following a
Change in Control. Notwithstanding Section 4(f), and unless the terms of this
Section 4(g) are varied by the terms of an applicable Award Agreement, any
unvested portion of a Participant’s Deferral Account shall vest immediately
prior to an Involuntary Separation from Service within the two year period that
follows a Change in Control.
(h) Change in Law. If a future change in law would, in the judgment of the
Committee, likely accelerate taxation to a Participant of amounts that would be
credited to the Participant’s Deferral Account in the future under the
Participant’s Deferral Agreement, the Company and the Participant will attempt
to amend the Plan to satisfy the requirements of the change in law and, unless
and until such an amendment is agreed to, Company shall cease deferrals under
the Participant’s Deferral Agreement on the effective date of such change in
law; provided however, the Company shall not cease deferrals if such cessation
would violate the provisions of Code Section 409A.
(i) Separate Maintenance of Vested Subaccounts. Separate vested subaccounts
shall be established and maintained for each Participant with respect to each
portion of the Participant’s Deferral Account (a) that has vested, (b) that
vests in accordance with a certain schedule, or (c) that is payable to the
Participant in accordance with a certain schedule. Except as otherwise provided
in an applicable Award Agreement or applicable Deferral Agreement, the entire
amount of a subaccount, as adjusted for Hypothetical Investment gains or losses
immediately prior to vesting, shall vest at the same time and pursuant to the
same conditions as the amount initially credited to the subaccount; and the
amount of each vested subaccount, as adjusted for Hypothetical Investment gains
or losses, shall be subject to the same payout conditions as the amount
initially credited to the subaccount.
(j) USSERA Rights. The Committee shall make available to a Participant an
initial deferral election, and an election to change the time or form of payment
of the Participant’s Deferral Account, if and as required to satisfy the
requirements of the USERRA and Treasury Regulation 1.409-2(a)(15).

 

7



--------------------------------------------------------------------------------



 



5. Establishment of Trust.
(a) The Trust Agreement. The Company has entered or will enter into a Trust
Agreement for the Plan, providing for the establishment of a trust to be held
and administered by a trustee (the “Trustee”) designated in the Trust Agreement
(the “Trust”). The Trustee shall be the agent for purposes of such duties
delegated to the Trustee by the Committee as set forth in the Trust Agreement.
The Trust shall be irrevocable; provided that, upon a Participant’s Separation
from Service, the Trustee Agreement shall require that the Trustee pay to the
Company an amount equal to the unvested portion of the Participant’s Deferral
Account as determined under the Plan.
(b) Funding the Trust. On each relevant Deferral Day, the Company shall deposit
into the Trust cash equal to the aggregate amount required to be credited to the
Participant’s Deferral Account for that Deferral Day, less applicable taxes
withheld, if any. The assets of the Trust shall remain subject to the claims of
the general creditors of the Company in the event of an insolvency of the
Company. Assets of the Trust shall at all times be located within the United
States.
(c) Taxes and Expenses of the Trust. The Committee shall make all investment
decisions for the Trust, and no Participant shall be entitled to direct any
investments of the Trust. All taxes on any gains and losses from the investment
of the assets of the Trust shall be recognized by the Company and the taxes
thereon shall be paid by the Company and shall not be recovered from the
Deferral Accounts or the Trust. The third-party administrative expenses of the
Plan and the Trust, including expenses charged by the Trustee to establish the
Trust and the Trustee’s annual fee per Deferral Account, shall be paid by the
Company, and shall neither be payable by Trustee from the Trust nor reduce any
Deferral Accounts; provided that any Managers’ fees or other expenses incurred
with respect to particular Hypothetical Investment or any asset of the Trust
which corresponds to a particular Hypothetical Investment shall be charged to
the Deferral Account that is deemed invested in such Hypothetical Investment. No
part of the Company’s internal expenses to administer the Plan, including
overhead expenses, shall be charged to the Trust or the Deferral Accounts.
6. Settlement of Deferral Accounts.
(a) Payout Elections. The Company shall pay or direct the Trustee to pay the net
amount of the Participant’s vested Deferral Account as elected by the
Participant in the Participant’s Deferral Agreement in accordance with the
provisions of this Plan or as provided in an Award Agreement. A Participant
shall be required to select one of the payout alternatives set forth in the form
of Deferral Agreements provided to the Participant by the Committee from time to
time. Except for payouts due to the death, Disability, Unforeseeable Emergency
or Separation from Service of the Participant, no payout of amounts credited to
a Participant’s Deferral Account shall occur prior to the first anniversary of
the Deferral Agreement. The Committee may, in its sole discretion, allow a
Participant to redefer the payout of his Deferral Account, or of one or more
subaccounts of the Participant’s Deferral Account, one or more times; provided,
that (i) such redeferral may not take effect until at least 12 months after the
date on which such election is made; (ii) in the case of an election related to
any payment other than a payment that would be made upon the Participant’s
death, Disability, or the occurrence of an Unforeseeable Emergency, the first
payment with respect to which such election is made must be deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made; and (iii) any election that would affect a scheduled payout may be
made not less than 12 months prior to the date of the first scheduled payout
date. The preceding restrictions on redeferrals shall be construed and
administered in accordance with the requirements of Code Section 409A(a)(4)(C)
and Treasury Regulations thereunder. No Participant shall be entitled to
accelerate the time or schedule of any payment under the Plan, except where an
acceleration would not result in the imposition of additional tax under Code
Section 409A.

 

8



--------------------------------------------------------------------------------



 



(b) Form of Payment. Distributions from a Participant’s Deferral Account shall
be made in cash or, in the sole discretion of the Committee, in marketable
securities selected by the Committee, which shall be valued at their Fair Market
Value on the date of such distribution. If a Participant has elected a
Hypothetical Investment that is in whole or in part not marketable or for which
a Fair Market Value cannot be determined, the actual security represented by
such Hypothetical Investment may be distributed to Participant in lieu of cash
or marketable securities. Any distributions to a Participant shall reduce the
Company’s obligations under the Plan to such Participant. The Company’s
obligation under the Plan may be satisfied by distributions from the Trust.
(c) Timing of Payments.
(i) Payments in settlement of a Participant’s Deferral Account shall be
distributed no earlier than the Participant’s Separation from Service,
Disability, death, a specified time (or pursuant to a fixed schedule) specified
in the applicable Deferral Agreement, Change in Control or the occurrence of an
Unforeseeable Emergency. If no date is specified for payment of a subaccount of
a Participant’ Deferral Account in an applicable Deferral Agreement, payment of
such subaccount shall made on the date that is six (6) months after the date of
the Participant’s Separation from Service (or, if earlier, the date of the
Participant’s death). In the case of a Participant who is a Specified Employee,
a payment on account of Separation from Service may not be made before the date
which is 6 months after the date of Separation from Service (or, if earlier, the
date of the Participant’s death). In such event, any payment (including a single
lump sum payment or any installment payments) that otherwise would have been
payable within such six (6) month period will be accumulated and paid as soon as
administratively practicable after such six (6) month period, but no later than
90 days after such 6 month period (with the Plan Administrator retaining
discretion as to the specific payment date within that 90 day period). Any
payment election set forth in a Participant’s Deferral Agreement shall be
construed as prohibiting distributions that would otherwise be payable within
the six (6) month period following the Participant’s Separation from Service to
the extent, and only to the extent, required under the preceding two sentences.
(ii) Payments in settlement of a Deferral Account shall be made as soon as
practicable after the date or dates (including upon the occurrence of specified
events), but no later than 90 days after the date or dates (with the Plan
Administrator retaining discretion as to the specific payment date within that
90 day period), and in such number of installments, as directed by the
Participant in the Participant’s Deferral Agreement, unless otherwise provided
in this Section 6. All amounts needed for a payment shall be deemed withdrawn
from the Hypothetical Investments on a date (a “Valuation Date”) that is prior
to and reasonably proximate to, but in no event shall be no more than 10 days
prior to, the date of a payment to a Participant and transferred to a separate
subaccount (a “Payout Subaccount”). Payout Subaccounts shall not be adjusted for
any investment gains or losses subsequent to the Valuation Date. If a
Participant has elected to receive installment payments, the amount of the
distribution payable shall be based upon the value of the Deferral Account on
the Valuation Date, and Participant’s Hypothetical Investments shall be reduced
pro rata on the basis of the value of the Participant’s Hypothetical Investments
on the Valuation Date. If a Participant has elected to receive partial payments
of the amount in his or her Deferral Account, unpaid balances shall continue to
be deemed to be invested in the Hypothetical Investments as designated in the
applicable Deferral Agreement.

 

9



--------------------------------------------------------------------------------



 



(iii) If a Participant fails to designate a Beneficiary or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the Participant’s designated Beneficiary shall be
the executor or personal representative of the Participant’s estate, if a
probate proceeding is open at the time for the distribution(s), and otherwise
shall be the person(s) who would be entitled to the distribution(s) under the
Participant’s last will and /or revocable trust (if such will distributes the
residuary estate to such trust) and otherwise to the person(s) who would inherit
the Participant’s property under the law of the Participant’s last domicile. The
payment of benefits under the Plan to a Beneficiary shall fully and completely
discharge the Company from all further obligations under this Plan with respect
to the Participant, and such Participant’s interest in the Plan shall terminate
upon such full payment of benefits.
(iv) Irrespective of any elections made by a Participant, if the Committee,
acting in good faith, determines that a Participant is Disabled, the net vested
amount credited to a Participant’s Deferral Account shall be paid out in a
single lump sum to the Participant as soon as practicable after the date that
that the Participant is determined to be Disabled, but in no event later than
the 90th day after such date.
(v) Whenever a payment in settlement or partial settlement of a Participant’s
Deferral Account is required to be made within a specified period of time, the
Participant shall have no right to designate the taxable year of the payment
(other than pursuant to a redeferral election made in accordance with the
requirements of Section 6(a).
(vi) Each separately identifiable payment under the Plan shall be treated as a
separate payment for purposes of Code Section 409A to the fullest extent
permitted by Code Section 409A. For purposes of this Plan, a right to receive
installment payments shall be treated as a right to receive a series of separate
payments.
(vii) The Company may delay a payment to a Participant to the extent that the
Company reasonably anticipates that if the payment were made as scheduled under
the Plan and the applicable Deferral Agreement, the Company’s deduction with
respect to such payment would not be permitted due to the application of Code
Section 162(m), provided that the payment is made either during the Company’s
first taxable year in which the Company reasonably anticipates, or should
reasonably anticipate, that if the payment is made during such year, the
deduction of such payment will not be barred by application of Code Section
162(m) or during the period beginning with the date of the Participant’s
Separation from Service and ending on the later of the last day of the taxable
year of Company in which the service provider separates from service or the 15th
day of the third month following the Participant’s Separation from Service, and
provided further that where any scheduled payment to a Participant in the
Company’s taxable year is delayed in accordance with this paragraph, all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph are also delayed. This paragraph shall be construed and
administered in accordance with the requirements of Treasury Regulation
§1.409A-2(b)(7)(i).

 

10



--------------------------------------------------------------------------------



 



(d) Unforeseeable Emergency. Other provisions of the Plan notwithstanding, if
the Committee, acting in good faith, determines that the Participant has an
Unforeseeable Emergency, the Committee shall direct the immediate lump sum
payment to the Participant of vested amounts that the Committee determines to be
necessary to satisfy such Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance, any additional compensation
that is available due to the cancellation of a deferral election upon a payment
due to an unforeseeable emergency, or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The preceding sentence shall be
construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii) and Treasury Regulations thereunder. If the Committee
determines that a Participant has an Unforeseeable Emergency, the Committee
shall authorize the cessation of deferrals by such Participant under the Plan.
(e) Distribution upon Income Inclusion under Code Section 409A or to Satisfy
other Tax Obligations. If the Committee determines that the Plan fails to meet
the requirements of Code Section 409A and Treasury Regulations thereunder, the
Trustee shall distribute to the Participant the portion of the Participant’s
Deferral Account that is required to be included in income as a result of the
failure of the Plan to comply with the requirements of Code Section 409A and
Treasury Regulations thereunder. If the Committee determines that state, local
or foreign tax obligations (including employment taxes and income tax
withholding at source on wages) arise from a Participant’s participation in the
Plan with respect to an amount deferred under the Plan before the amount is paid
or made available to the Participant, the Participant may receive a distribution
from the Participant’s Deferral Account (either in the form of withholding that
is paid over to a governmental entity pursuant to provisions of applicable law
or by distributions directly to the Participant) to reflect such tax obligation,
provided the amount so distributed shall not exceed the amount of such taxes due
as a result of participation in the Plan. Additionally, a Participant may
receive a distribution from the Participant’s Deferral Account to pay income tax
at source on wages imposed under Code Section 3401 attributable to additional
Section 3401 wages and taxes. Any distribution made to a Participant pursuant to
this Section 6(e) shall be paid, to the extent possible, out of the vested
portion of the Participant’s Deferral Account. The provisions of this Section
6(e) shall be construed and administered in accordance with the requirements of
Treasury Regulation § 1.409A-3(j)(4)(vi), (vii), and (xi), as applicable, so as
to prevent, to the extent possible, the imposition of any tax pursuant to Code
Section 409A.
(f) Effect on Deferral Account. A Participant’s Deferral Account shall be
debited to the extent of any distributions to, or the tax withholding for the
benefit of, the Participant pursuant to this Section 6.

 

11



--------------------------------------------------------------------------------



 



(g) Designation of Beneficiary. Each Participant may from time to time designate
any individual, trust, charity or other person or persons to whom the value (or
a portion of the value) of the Participant’s Deferral Account shall be paid if
the Participant dies before receiving the full value of his or her Deferral
Account (the Participant’s “Beneficiary”). A Beneficiary designation shall be
made in the manner required by the Plan Administrator for this purpose. Primary,
secondary, or contingent Beneficiaries are permitted. A married participant
designating a Beneficiary other than his or her spouse must obtain the consent
of his or her spouse to such designation (in accordance with procedures
determined by the Plan Administrator). Payments to the Participant’s
Beneficiary(ies) shall be made in accordance with applicable provisions of the
Plan after the Plan Administrator has received proper notification of the
Participant’s death.
A Beneficiary designation shall be effective only when the Beneficiary
designation is filed with the Plan Administrator while the Participant is alive,
and a subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Plan Administrator. Once
received and acknowledged by the Plan Administrator, a Beneficiary designation
shall be effective as of the date the designation was executed, but without
prejudice to the Plan Administrator on account of any payment made before the
change is received and acknowledged by the Plan Administrator. If a deceased
Participant failed to designate a Beneficiary, or if a designated Beneficiary
predeceases the Participant, the value of the Participant’s Deferral Accounts
shall be payable to the Participant’s spouse or, if there is none, to the
Participant’s estate, or in accordance with such other equitable procedures as
determined by the Plan Administrator.
(h) Reemployment. If a former Participant is rehired by the Company, or any
person with whom the Company would be considered a single employer under Code
Section 414(b) and (c), and regardless of whether such former Participant is
designated as a Participant, or a former Participant returns to service as a
member of the Board, any payments being made to such former Participant
hereunder by reason of such former Participant’s previous Separation from
Service shall continue to be made without regard to such rehire or return to
service.
7. Amendment and Termination.
(a) Amendment. The Plan Administrator may, with prospective or retroactive
effect, amend or alter the Plan (i) if the Internal Revenue Service determines
that any amounts deferred under the Plan are includible in the Participant’s
gross income prior to being paid out to the Participant, (ii) any time, if
determined to be necessary, appropriate or advisable in response to
administrative guidance issued under Code Section 409A or to comply with the
provisions of Code Section 409A, or (iii) if no Participant is materially
adversely affected by such action with respect to amounts required to be
credited to the Participant’s Deferral Account under any previously executed
Deferral Agreement; provided further that, following a Change in Control, the
Plan will not be subject to amendment, alteration, suspension, discontinuation
or termination without the prior written consent of each Participant who would
be reasonable expected to be materially adversely affected by such action; and
provided further that, in each case, the Company may accelerate distributions
under this Plan only to the extent (if any) that doing so will not result in the
imposition of additional tax or interest under Code Section 409A. Following a
Change in Control, the Company will use commercially reasonable efforts to amend
the Plan without detriment to a Participant whenever necessary to avoid the
imposition of additional tax and interest under Section 409A.
(b) Termination. Notwithstanding any other provision to the contrary and except
as may otherwise be provided by the Committee, the Plan shall terminate as soon
as possible following the payment of all amounts in respect of all Deferral
Accounts.

 

12



--------------------------------------------------------------------------------



 



8. General Provisions.
(a) Limits on Transfer of Awards. Other than by will, the laws of descent and
distribution, or by appointing a Beneficiary, no right, title or interest of any
kind in the Plan shall be transferable or assignable by a Participant (or the
Participant’s Beneficiary) or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or the Participant’s Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.
(b) Waiver, Receipt and Release.
(i) As between the Participant and the Company, a Participant and the
Participant’s Beneficiary shall assume all risk (other than for the gross
negligence of the Company or the Committee or Plan Administrator, or breach by
the Company of the terms of this Plan) in connection with the Plan, Trust
design, implementation or administration, decisions made by the Participant’s
Manager and the resulting value of the Participant’s Deferral Account, the
selection and actions of the Trustee or any other third party providing services
to the Company or the Trust in connection with the Plan or Trust (including
their administrative and investment expenses), including any income taxes of the
Participant or Participant’s Beneficiary relating to or arising out of his or
her participation in the Plan, and neither the Company nor the Committee or Plan
Administrator shall be liable or responsible therefor other than as provided in
Section 5(c). Notwithstanding the foregoing sentence, the Company shall
indemnify a Participant for any additional tax and interest imposed pursuant to
Code Section 409A as a result of any action of the Company in administering or
operating the Plan; provided, however, that the foregoing indemnity shall not
apply to additional tax and interest that could have been avoided by any action
or inaction of the Participant reasonably requested by the Company that would
have had the effect of reducing such additional tax or interest. In addition,
the Company shall indemnify each Participant for reasonable defense costs,
including reasonable attorneys’ fees and other professional fees, incurred by
that Participant as a result of any audit by a taxing authority and subsequent
appeals and litigation with respect any matter for which the Participant is
indemnified pursuant to this Section 8(b)(i). An amount for which a Participant
is indemnified under the preceding two sentences (“Indemnified Amount”) shall be
computed on an after-tax basis, so that after the payment by the Participant of
any and all taxes (including any interest on such taxes, additions to tax, and
penalties) and amounts payable pursuant to Code Section 409A(a)(1)(B)) with
respect to matters for which Participant is indemnified, including any
Indemnified Amount, the Participant will retain an amount equal to the amount
that the Participant would have had if the Participant had not been subject to
Code Section 409A(a)(1)(B) with respect to matters for which the Participant is
indemnified hereunder. Any Indemnified Amount with respect to taxes, additions
to tax or interest shall be paid no later than the end of the Participant’s
taxable year following the taxable year of the Participant in which the
Participant remits the related taxes; and any Indemnified Amount with respect to
fees, expenses or costs of conducting a tax controversy shall be paid no later
than the end of the Participant’s taxable year following the taxable year of the
Participant in which the taxes that are the subject of the audit or litigation
are remitted to the applicable taxing authority, or, where as a result of such
audit or litigation no taxes are remitted, no later than the end of the
Participant’s taxable year following the taxable year of the Participant in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the audit or litigation.

 

13



--------------------------------------------------------------------------------



 



(ii) As a condition of being a Participant in the Plan, each Participant must
sign a waiver (which may be a part of the Deferral Agreement) releasing the
Company and its Affiliates, the Committee, the Plan Administrator, officers of
the Company or its Affiliates (the “Officers”) and the Board from any claims and
liabilities regarding the matters to which the Participant has assumed the risk
as set forth in this Section. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for compensation deferred and
relating to the Deferral Account to which the payments relate against the
Company or any Affiliate or the Committee or Plan Administrator, and the
Committee or Plan Administrator may require such Participant or Beneficiary, as
a condition to such payments, to execute a waiver, receipt and release to such
effect.
(iii) As a condition of being a Participant in the Plan, each Participant must
sign a waiver releasing the Trustee and each of its Affiliates (each, a
“Released Party”) against any and all loss, claims, liability and expenses
imposed on or incurred by any Released Party as a result of any acts taken or
any failure to act by the Trustee, where such act or failure to act is in
accordance with the directions from the Committee or Plan Administrator or any
designee of the Committee or Plan Administrator.
(iv) Subject to the Company’s indemnification of Participants described in
Section 8(b)(i), each Participant agrees to pay any taxes, penalties and
interest such Participant or Beneficiary may incur in connection with his or her
participation in this Plan, and further agrees to indemnify the Company and its
Affiliates, the Committee, the Plan Administrator, Officers, the Board and the
Company’s agents for such taxes, penalties and interest the Participant or
Participant’s Beneficiary incurs and fails to pay and for which the Company is
made liable by the appropriate tax authority.
(c) Unfunded Status of Awards, Creation of Trusts. The Plan is intended to
constitute an unfunded plan for deferred compensation and each Participant shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company.
(d) Participant Rights. No provision of the Plan or transaction hereunder shall
confer upon any Participant any right or impose upon any Participant any
obligation to be employed by the Company or an Affiliate, or to interfere in any
way with the right of the Company or an Affiliate to increase or decrease the
amount of any compensation payable to such Participant. Subject to the
limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

 

14



--------------------------------------------------------------------------------



 



(e) Tax Withholding. The Company shall have the right to deduct from amounts
otherwise credited to or paid from a Deferral Account any sums that federal,
state, local or foreign tax law requires to be withheld.
(f) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of California, without giving effect to principles of
conflicts of laws to the extent not pre-empted by federal law.
(g) Limitation. A Participant and the Participant’s Beneficiary shall assume all
risk in connection with (i) the performance of the Managers, (ii) the
performance of the Hypothetical Investments, and (iii) the tax treatment of
amounts deferred under or paid pursuant to the Plan, and the Company, the
Committee, the Plan Administrator, and the Board shall not be liable or
responsible therefor.
(h) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.
(i) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.
(j) Status. The establishment and maintenance of, or allocations and credits to,
the Deferral Account of any Participant shall not vest in any Participant any
right, title or interest in or to any Plan or Company assets or benefits except
at the time or times and upon the terms and conditions and to the extent
expressly set forth in the Plan and in accordance with the terms of any Trust.
(k) Spouse’s Interest. The interest in the benefits hereunder of a Participant’s
spouse who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
(l) Successors. The provisions of the Plan shall bind the Company and its
successors.

 

15



--------------------------------------------------------------------------------



 



9. Claims Procedures.
The procedures for filing claims for payments under the Plan are described
below:
(a) Presentation of Claim. It is the intent of the Company to make payments
under the Plan without the Participant having to complete or submit any claim
forms. However, any Participant or Beneficiary who believes he or she is
entitled to a payment under the Plan may submit a claim for payment to the Plan
Administrator. Any claim for payments under the Plan must be made by the
Participant or his Beneficiary in writing and state the Claimant’s name and
nature of benefits payable under the Plan. The Claimant’s claim shall be deemed
to be filed when delivered to the Plan Administrator which shall make all
determinations as to the right of any person(s) to benefits hereunder. Claims
for benefits under this Plan shall be made by the Participant, his or her
Beneficiary or a duly authorized representative thereof (“Claimant”). If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the benefit or other determination desired by the
Claimant. The claim must be accompanied with sufficient supporting documentation
for the benefit or other determination requested by the Claimant.
(b) Notification of Decision.
(i) Claim for benefits other than upon Disability. If the claim is wholly or
partially denied, the Plan Administrator shall provide written or electronic
notice thereof to the Claimant within a reasonable period of time, but not later
than 90 days after receipt of the claim. An extension of time for processing the
claim for benefits is allowable if special circumstances require an extension,
but such an extension shall not extend beyond 180 days from the date the claim
for benefits is received by the Plan Administrator. Written notice of any
extension of time shall be delivered or mailed within 90 days after receipt of
the claim and shall include an explanation of the special circumstances
requiring the extension and the date by which the Plan Administrator expects to
render the final decision.
(ii) Claim for benefits upon Disability. If the claim is wholly or partially
denied, the Plan Administrator shall provide written or electronic notice
thereof to the Claimant within a reasonable period of time, but not later than
45 days after receipt of the claim. An initial extension of time for processing
the claim for benefits is allowable if necessary due to circumstances beyond the
Plan Administrator’s control, but such an initial extension shall not extend
beyond 30 days from the date the claim for benefits is received by the Plan
Administrator. Written notice of the initial extension of time shall be
delivered or mailed within 45 days after receipt of the claim and shall include
an explanation of the circumstances requiring the extension, the date by which
the Plan Administrator expects to render the final decision, the standards on
which entitlement to a benefit is based, unresolved issues that prevent a
decision and any additional information needed to resolve these issues. If prior
to the end of the initial extension, the Plan Administrator determines that, due
to matters beyond its control, a decision cannot be rendered within the first
30 day extension period, the period for making the determination may be extended
for up to an additional 30 days. Written notice of the additional extension of
time shall be delivered or mailed within the initial extension period and shall
include an explanation of the circumstances requiring the extension, the date by
which the Plan Administrator expects to render the final decision, the standards
on which entitlement to a benefit is based, unresolved issues that prevent a
decision and any additional information needed to resolve these issues. The
Claimant shall have 45 days to provide such additional information.
(iii) Required content of the Notice of Adverse Benefit Determination.

  (1)   In general. The notice of adverse benefit determination shall:

  (A)   specify the reason or reasons the claim was denied;     (B)   reference
the pertinent Plan provisions upon which the decision was based;

 

16



--------------------------------------------------------------------------------



 



  (C)   describe any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;     (D)   indicate the steps to be taken by the
Claimant if a review of the denial is desired, including the time limits
applicable thereto; and     (E)   contain a statement of the Claimant’s right to
bring a civil action under ERISA in the event of an adverse determination on
review.

If notice of the adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section, the claim shall be deemed
accepted and payment shall be made to the Claimant in accordance with the claim.
(2) Claim for disability benefits. The notice of adverse benefit determination
shall, in addition to the information specified in (1) above, disclose any
internal rule, guidelines, protocol or similar criterion relied on in making the
adverse determination or a statement that such information will be provided free
of charge upon request.
(c) Review of a Denied Claim.
(i) Claim for benefits other than upon disability. If a claim is denied and a
review is desired, the Claimant shall notify the Committee in writing within
60 days after receipt of written notice of a denial of a claim. In requesting a
review, the Claimant may submit any written comments, documents, records, and
other information relating to the claim, the Claimant feels are appropriate. The
Claimant shall, upon request and free of charge, be provided reasonable access
to, and copies of, all documents, records and other information that, with
respect to the Claimant’s claim for benefits (A) was relied upon in making the
benefit determination, (B) was submitted, considered, or generated in the course
of making the benefit determination, whether or not actually relied upon in
making the determination; or (C) demonstrates compliance with the administrative
processes and safeguards of this claims procedure (sometimes referred to for
purposes of this Section 9 as “Relevant”). The Committee shall review the claim
taking into account all comments, documents, records and other information
submitted by the Claimant, without regard to whether such information was
submitted or considered in the initial benefit determination.
(ii) Claim for benefits upon disability. The review procedures in
Section 9(c)(i) above shall apply, except the Claimant shall notify the
Committee in writing within 180 days after receipt of written notice of a denial
of a claim, and no deference shall be given to the initial benefit
determination. The review shall be conducted by a different individual than the
person who made the initial benefit determination or a subordinate of that
person. The following procedures will apply to the review of an adverse benefit
determination:
(1) In the case of a claim denied on the grounds of a medical judgment, the
Committee will consult with a health professional with appropriate training and
experience. The health care professional who is consulted on review will not be
the same individual who was consulted, if any, regarding the initial benefit
determination or a subordinate of that individual.

 

17



--------------------------------------------------------------------------------



 



(2) A Claimant shall, on request and free of charge, be given reasonable access
to, and copies of, all documents, records, and other information Relevant to the
Claimant’s claim for benefits. If the advice of a medical or vocational expert
was obtained in connection with the initial benefit determination, the names of
each such expert shall be provided on request by the Claimant, regardless of
whether the advice was relied on by the Plan Administrator.
(d) Decision on Review.
(i) Claim for benefits other than upon disability. The Committee shall provide
the Claimant with written notice of its decision on review within a reasonable
period of time, but not later than 60 days after receipt of a request for a
review. An extension of time for making the decision on the request for review
is allowable if special circumstances shall occur, but such an extension shall
not extend beyond 120 days from the date the request for review is received by
the Committee. Written notice of the extension of time shall be delivered or
mailed within 60 days after receipt of the request for review, indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render a determination.
(ii) Claim for benefits upon disability. The Committee shall provide the
Claimant with written notice of its decision on review within a reasonable
period of time, but not later than 45 days after receipt of a request for a
review. An extension of time for making the decision on the request for review
is allowable if special circumstances shall occur, but such an extension shall
not extend beyond 90 days from the date the request for review is received by
the Committee. Written notice of the extension of time shall be delivered or
mailed within 45 days after receipt of the request for review, indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render a determination.
(iii) Required content of the Notice of Adverse Benefit Determination.
(1) In general. In the event of an adverse benefit determination on review, the
notice thereof shall (A) specify the reason or reasons for the adverse
determination; (B) reference the specific provisions of this Plan on which the
benefit determination is based; (C) contain a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of all records and other information Relevant to the Claimant’s claim for
benefits; (D) a statement describing any voluntary appeal procedures offered by
the Plan, including the arbitration procedures in Section 9(f); and (E) inform
the Claimant of the right to bring a civil action under the provisions of ERISA.
If notice of the adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section, the claim shall be deemed
accepted and payment shall be made to the Claimant in accordance with the claim.

 

18



--------------------------------------------------------------------------------



 



(2) Claim for disability benefits. The notice of adverse benefit determination
shall, in addition to the information specified in (1) above, (A) disclose any
internal rule, guidelines, protocol or similar criterion relied on in making the
adverse determination or a statement that such information will be provided free
of charge upon request, and (B) include the following statement: “You and your
Plan may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor Office and your State insurance regulatory agency.”
(e) Preservation of Remedies. After exhaustion of the claims procedure as
provided herein, nothing shall prevent the Claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable.
(f) Elective Arbitration. If a Claimant’s claim described in Section 9(a) is
denied pursuant to Sections 9(b) and 9(d) (an “Arbitrable Dispute”), the
Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration in the city of San Jose, State of
California, before an experienced employment arbitrator selected in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Except as otherwise provided in this Section 9(f) or Section 9(h),
each party shall pay the fees of their respective attorneys, the expenses of
their witnesses and any other expenses connected with the arbitration, but all
other costs of the arbitration, including the fees of the arbitrator, costs of
any record or transcript of the arbitration, administrative fees and other fees
and costs shall be paid in equal shares by each party (or, if applicable, each
group of parties) to the arbitration. In any Arbitrable Dispute in which the
Claimant prevails, the Company shall reimburse the Claimant’s reasonable
attorneys fees and related expenses. Related expenses shall include, but not be
limited to, witness expenses, fees of the arbitrator, costs of any record or
transcript of the arbitration, administrative fees and other fees and expenses
connected with the arbitration. Arbitration in this manner shall be the
exclusive remedy for any Arbitrable Dispute for which an arbitration is elected.
The arbitrator’s decision or award shall be fully enforceable and subject to an
entry of judgment by a court of competent jurisdiction. Should any party attempt
to resolve an Arbitrable Dispute for which an arbitration is elected by any
method other than arbitration pursuant to this Section, the responding party
shall be entitled to recover from the initiating party all damages, expenses and
attorneys fees incurred as a result.
(g) Legal Action. Prior to a Change in Control, except to enforce an
arbitrator’s award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.

 

19



--------------------------------------------------------------------------------



 



(h) Following a Change in Control. Upon the occurrence of a Change in Control,
an independent party selected jointly by the Participants in the Plan prior to
the Change in Control and the Committee or the Plan Administrator or other
appropriate person shall assume all duties and responsibilities of the Committee
or Plan Administrator under this Section 9 and actions may be brought by a
Claimant in any appropriate court with respect to an Arbitrable Dispute that is
arbitrated. After a Change in Control, if any person or entity has failed to
comply (or is threatening not to comply) with any of its obligations under the
Plan, or takes or threatens to take any action to deny, diminish or to recover
from any Participant the benefits intended to be provided thereunder, the
Company shall reimburse the Participant for reasonable attorneys fees and
related costs incurred in the pursuance or defense of the Participant’s rights.
If the Participant does not prevail, attorneys fees shall also be payable under
the preceding sentence to the extent the Participant had reasonable
justification for pursuing its claim, but only to the extent that the scope of
such representation was reasonable.
10. Effective Date.
The Plan shall be effective as of July 1, 2010.

          Flextronics International USA, Inc.    
 
       
By:
  /s/ Paul J. Humphries
 
Paul J. Humphries    
 
  Executive VP WW HR & Management Systems    

Date Signed: October 8, 2010

 

20